PER CURIAM
*881After a bench trial, defendant was convicted of attempt to elude police with a vehicle, interfering with a peace officer, and resisting arrest, and the court imposed a "Mandatory State Amt" of $60 on each conviction as part of defendant's sentence. On appeal, he argues-and the state concedes-that the trial court did not have authority to impose those separate assessments and that they should be reversed. We agree with the parties and accept the state's concession. See State v. Pranzetti , 269 Or. App. 410, 344 P.3d 547 (2015) (reversing portion of judgment imposing $60 "mandatory state amt." where no statute authorized that assessment).
In a supplemental pro se brief, defendant also argues that the trial court erred in finding that he failed to prove, as an affirmative defense, that he was unable to conform his behavior to the requirements of the law because of a mental disorder. We reject that argument without discussion.
Portion of judgment requiring defendant to pay "Mandatory State Amt" on each conviction reversed; otherwise affirmed.